                 Case 20-10343-LSS            Doc 3269       Filed 05/06/21       Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    BOY SCOUTS OF AMERICA AND                                  Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                               Jointly Administered
                                  Debtors.
                                                               Re: D.I. 2592 and 2594


    OBJECTION TO THE ADEQUACY OF DEBTORS’ DISCLOSURE STATEMENT
          IN SUPPORT OF SECOND AMENDED CHAPTER 11 PLAN OF
                    REORGANIZATION AND JOINDER


             The Debtors filed an Amended Chapter 11 Plan of Reorganization for Boy Scouts of

America and Delaware BSA, LLC [D.I. 2592] (the “Plan”), and a Disclosure Statement for the

Second Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware

BSA, LLC (“Disclosure Statement”) [D.I. 2594].


             The Claimants represented by FASY LAW PLLC; LAW OFFICES OF JOSEPH A.

BLUMEL, P.S.; and TAMAKI LAW, P.S. (the “Fasy Law, Blumel Law and Tamaki Law

Claimants”)1 are survivors of childhood sexual abuse who each filed a Sexual Abuse Survivor

Proof of Claim. As reflected in their individual proof of claim, the story of each of these

survivors is unique, including how they were sexually abused, how the abuse affected them, and

the circumstances that led to the abuse. As a group, their proof of claims reflect abuse that

occurred between approximately 1953 and 2011, and that their ages ranged from approximately




1
    See Appendix A attached hereto for a full list of the Fasy Law, Blumel Law and Tamaki Law Claimants.
             Case 20-10343-LSS            Doc 3269    Filed 05/06/21     Page 2 of 18




5 to 15 years old. The sexual abuse they suffered includes fondling, both over and under the

clothes, digital penetration, and rape.

       Many of the Fasy Law, Blumel Law and Tamaki Law Claimants have claims against non-

Debtor entities, including a local council and a charter organization. For example, 27 have

identified claims against Greater Los Angeles Area Council, 12 have identified claims against

California Inland Empire, and 11 have identified claims against Western Los Angeles County

Council. As noted below, many of these non-Debtor entities may have significant assets and their

own insurance separate and apart from any insurance maintained by the Debtors.

       The Fasy Law, Blumel Law and Tamaki Law Claimants object to the sufficiency and

adequacy of the Disclosure Statement for the following reasons:

       A.      Failure to Disclose the Assets and Liabilities of Each Party Receiving a
               Release

       1.     The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy of

the Disclosure Statement because it fails to provide them with sufficient information to make an

informed decision on whether (a) to vote to accept or reject the Plan, which proposes a release of

all local councils and may propose a release of charter organizations, or (b) to raise a “Best

Interest of Creditors” objection.


       2.      The Disclosure Statement does not provide any property-by-property valuation of

the real or personal property that the Debtors intend to transfer to a settlement trust, or any

property-by-property valuation of the real or personal property that the Debtors seek to retain.

The same is true of the Debtors’ other assets, including investments. It is imperative that the

Disclosure Statement provide the liquidation value or fair market value for each such property.
             Case 20-10343-LSS          Doc 3269      Filed 05/06/21      Page 3 of 18




       3.      The Disclosure Statement does not include in its liquidation analysis the

properties of the local councils. Under the Debtors’ governance documents, a local council’s

property reverts to the Debtors if the local council’s charter is not renewed. In a Chapter 7

liquidation of the Debtors, the Chapter 7 trustee presumably would not renew any local council

charters. Since the properties revert to the Debtors, the liquidation analysis must include the

liquidation value of all local council real and personal property.

       4.      The Disclosure Statement and the Plan fail to provide any property valuation

information for a creditor, including the Fasy Law, Blumel Law and Tamaki Law Claimants, to

determine if each local council is making a substantial contribution that warrants a release and

channeling injunction. Any such valuation must include the liquidation or fair market value of

the local council’s assets, including any justification by a council for asserting that an asset is

unavailable to pay its creditors (e.g., donor restricted), how many childhood sexual abuse claims

implicate the local council, and how much the local council is contributing in exchange for a

release of such childhood sexual abuse claims.

       5.      Based on each local council’s publicly available IRS Form 990 statements, each

local council has significant assets, including significant unrestricted assets. Moreover, if a local

council accounted for its real property using "book value" (e.g., the value it was worth at the time

it was acquired) and not its current fair market value, its IRS Form 990 statements likely

undervalue its total assets given the length of time most of these councils have existed and the

property holdings they have acquired over that time.

       6.      The Disclosure Statement and the Plan do not provide any property valuation

information of any charter organization that will be released, including any justification by a

charter organization for asserting that an asset is unavailable to pay creditors (e.g. donor
                Case 20-10343-LSS        Doc 3269     Filed 05/06/21     Page 4 of 18




restricted), how many childhood sexual abuse claims implicate each charter organization, and

how much each charter organization is contributing in exchange for a release of such childhood

sexual abuse claims. Like the local councils, many of the charter organizations, such as the

Methodist Church, Mormon Church, and Catholic Church, have significant real property and

other assets.

          7.     The Fasy Law, Blumel Law and Tamaki Law Claimants cannot make an informed

decision to vote to accept or reject the Plan because the Disclosure Statement does not contain

any information about the number of claims against each local council or charter organization, or

any estimate of the value of such claims. To the extent that sexual abuse claims have not been

filed against a local council or charter organization, the Debtors should disclose whether they

have any indemnification or contribution claims against each local council or charter

organization.

          8.      The Disclosure Statement also fails to adequately explain how any contribution

by non-Debtor entities, including local councils and charter organizations, will be utilized,

including whether their contribution will be used to pay administrative expenses, to pay trust

administrative and legal expenses, or to compensate others who do not have a claim against that

entity.

          9.      The inadequacy of the Disclosure Statement is illustrated by the fact that the

Debtors state in the Plan that they are “committed” to ensuring the local councils collectively

contribute at least $300 million, but they fail to disclose how much each council has available to

contribute, how much each council is contributing, and how the contributions of each council

will be utilized, including whether the contributions of a council will be used to compensate

abuse survivors who do not have a claim against that council. This lack of basic information
             Case 20-10343-LSS          Doc 3269      Filed 05/06/21     Page 5 of 18




makes it impossible for creditors, including the Fasy Law, Blumel Law and Tamaki Law

Claimants, to determine whether each council is making a substantial contribution, to make an

informed decision on whether to vote to accept or reject the Plan, which proposes to release each

council, and to make an informed decision on whether to raise a “Best Interest of Creditors”

objection because the Plan fails to award them the liquidated value of their claim against all

entities they are releasing.

       B.        Failure to Disclose the Specific Entities to Be Released

       10.       The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy

of the Disclosure Statement and the accompanying solicitation procedures because they fail to

notify creditors, including the Fasy Law, Blumel Law and Tamaki Law Claimants, which local

council and/or charter organization is associated with their abuse, whether any such entity will

receive a release, and if so, the terms of the release. If the Plan is designed to provide a release

to non-Debtor third parties, such as the local councils and charter organizations, the Debtors

should identify each local council and charter organization and their relationship to each of the

creditors, including the Fasy Law, Blumel Law and Tamaki Law Claimants.

       11.       Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form,

including the Fasy Law, Blumel Law and Tamaki Law Claimants, have legal claims against the

Debtors, a local council, and a charter organization. In their proof of claim forms, the Fasy Law,

Blumel Law and Tamaki Law Claimants made a good faith effort to identify the local council(s)

and/or charter organization(s) that may be liable for the childhood sexual abuse they suffere d that

is the basis for their claim. However, the Fasy Law, Blumel Law and Tamaki Law Claimants

were children when they were sexually abused. Due to the passage of time and/or the
             Case 20-10343-LSS         Doc 3269      Filed 05/06/21     Page 6 of 18




psychological effects of the abuse, many of them are unsure whether they h ave identified the

correct entities and others were simply too young to recall the correct names today.

       12.      For the Fasy Law, Blumel Law and Tamaki Law Claimants and other abuse

survivors who do not know this information (between 40,000-60,000 proof of claim forms

lacked this information), the information they need is largely within the purview of the Debtors

and local councils, which possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and

Cub Scout Pack rosters), camp rosters, and adult volunteer rosters. In prepetition litigation, this

disclosure would generally occur through discovery that is currently barred by the preliminary

injunction. Prior to the preliminary injunction, the Fasy Law, Blumel Law and Tamaki Law

Claimants would normally issue discovery that demanded the Debtors and/or local council(s)

produce the roster(s) for the Claimant’s Scouting unit and/or Scout Camp so the Claimant can

find their name on the roster and confirm they have identified the correct local council(s) and

charter organization(s) for their Scouting unit and/or Scout Camp.

       13.      If a Claimant’s name did not appear on a roster, which may have happened as a

result of human error and/or if the Claimant joined a Scouting unit in-between the annual

registration process, the Claimant could review the roster to see if the Claimant recognized the

names of the other children or adults on the roster. If so, the Claimant could contact some of the

other members of the Scouting unit to see if they could corroborate that the Claimant was a

member of the Scouting unit and/or attended the Scout Camp. If not, the Claimant would work

with the Debtors and/or the local council(s) to determine whether the Claimant identified the

wrong Scouting unit and appeared on the roster of a different Scouting unit. In addition to

rosters, the Claimant would also ask the Debtors and/or local council(s) in discovery to produce

the charter for the Claimant’s Scouting unit so the Claimant could confirm the correct charter
             Case 20-10343-LSS          Doc 3269     Filed 05/06/21     Page 7 of 18




organization(s) that chartered the Claimant’s Scouting unit, particularly if the Debtors and local

council(s) no longer had rosters for the Scouting unit.

       14.       If the Claimant was unable to obtain records that confirm the Claimant has

identified the correct local council(s) and/or charter organization(s), the Claimant would ask the

Debtors and/or the local council(s) for a "person most knowledgeable" deposition about the local

council(s) and/or charter organization(s) who were responsible for the Claimant’s Scouting unit

and/or the Scout Camp the Claimant attended so that the Claimant could confirm that the

Claimant has identified the correct local council(s) and/or charter organization(s) for their

Scouting unit and/or Scout Camp. If the Claimant believes they may know the correct local

council(s) and/or charter organization(s), the Claimant would ask for any documents those

organizations have about the Claimant’s Scouting unit and the Claimant would ask the

organizations for a "person most knowledgeable" deposition to confirm the Claimant identified

the correct local council(s) and/or charter organization(s).

       15.       The Fasy Law, Blumel Law and Tamaki Law Claimants have not been able to

pursue the above discovery because the preliminary injunction prohibits the Fasy Law, Blumel

Law and Tamaki Law Claimants from pursuing any litigation against the Debtors, local councils,

and charter organizations. Nothing under the Plan provides a mechanism by which a Claimant

can confirm the Claimant has identified the correct local council(s) and/or charter organization(s)

before a release is given to those entities.

       C.        Failure to Disclose Insurance Coverage Risks

       16.        The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy

of the Disclosure Statement because it fails to explain the likelihood of defeating the insurers’

coverage defenses or the insurance companies’ ability to pay abuse claims that total billions of
             Case 20-10343-LSS          Doc 3269      Filed 05/06/21      Page 8 of 18




dollars. The Disclosure Statement barely makes a passing note that the insurers have asserted

coverage defenses, and the Debtors make no effort to evaluate those risks. Beyond the coverage

risks associated with the Debtors’ prepetition conduct, the Debtors fail to discuss any risk

associated with the proposed assignment of all of the insurance of the Debtors, the local councils,

and participating charter organizations to a trust, including any risk associated with the anti-

assignment clauses in such policies. If the Plan’s assignment violates the anti-assignment

clauses, the insurance coverage could evaporate.

       D.       Failure to Disclose How Insurance Policies Will Be Utilized

       17.     The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy of

the Disclosure Statement because it fails to explain how the proceeds of any insurance policies

assigned to the trust will be utilized. The Fasy Law, Blumel Law and Tamaki Law Claimants are

entitled to know how the proceeds of any policies will be utilized, including whether the

proceeds of a policy that covers a Claimant’s claim is being used to pay administrative expenses,

to pay trust administrative and legal expenses, or to compensate others who do not have a claim

covered under the same policy.

       18.       For example, if a Claimant has a $1 million childhood sexual abuse claim

against the Mormon Church, the Mormon Church presumably has sufficient assets to pay the full

value of that claim. In an insurance buy-back scenario, the insurers and the insured will insist

that the insured receives a release of all current and future claims against the insured, otherwise

the insured would be without insurance on those claims, would still be responsible for the

defense costs on those claims, and would still be at risk for a judgment on those claims. The

Fasy Law, Blumel Law and Tamaki Law Claimants are entitled to know whether they will be

required to release all of their claims against all insureds in order to effectuate a buy back of a
             Case 20-10343-LSS         Doc 3269      Filed 05/06/21     Page 9 of 18




given policy, and if so, how the proceeds of any such buy back will be utilized. In the foregoing

example, the hypothetical Claimant is entitled to know whether he will be required to release a

claim worth $1,000,000 against the Mormon Church to effectuate a "buy back" of a policy that

names the Mormon Church as an insured. Moreover, the hypothetical Claimant is entitled to

know whether his share of the sale price of the policy could be a small fraction of the value of his

claim against that defendant.

       19.    The Fasy Law, Blumel Law and Tamaki Law Claimants need to know this

information to determine whether each non-Debtor who is released is making a substantial

contribution and whether the "best interests" test is met by that contribution.

       E.      Failure to Disclose the Contribution of Insurers and Their Insureds

       20.    The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy of

the Disclosure Statement because it fails to explain what contribution the insurers and their non-

Debtor insureds will make in order to receive a release.

       21.    As noted above, almost every Claimant has a legal claim against a local council

and/or a charter organization. In addition to the Debtors, a local council was responsible for all

Scouting units in its geographic region, including handling and processing complaints against

Scout leaders for allegedly sexually abusing children and ensuring that each Scouting unit abided

by policies and procedures to protect children from foreseeable harm. These local councils, the

“eyes and ears” of the Debtors, were often amongst the parties who neglected to protect the

children in their care from foreseeable harm.

       22.      In turn, a charter organization was responsible for staffing and supervising the

adult volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also

amongst the parties who neglected to protect the child members of a Scouting unit from
             Case 20-10343-LSS        Doc 3269      Filed 05/06/21     Page 10 of 18




foreseeable harm. The leaders of the charter organization, including the Scout leaders who the

charter organization appointed to oversee its Scouting unit(s), were often amongst those to

receive complaints that another Scout leader was sexually abusing children in the Scouting unit,

or saw the “red flags” or warning signs that another Scout leader was sexually abusing children

in the Scouting unit, but neglected to take steps to protect the children from that danger.

       23.      Many of the local councils and charter organizations face significant liability,

and many have substantial assets that are available to compensate abuse survivors, including the

Fasy Law, Blumel Law and Tamaki Law Claimants who have a claim against them.

       24.      The Fasy Law, Blumel Law and Tamaki Law Claimants object to the adequacy

of the Disclosure Statement because it fails to specify what contribution the local councils and/or

charter organizations will have to make to receive a release, including a contribution above and

beyond their rights under insurance policies. The Fasy Law, Blumel Law and Tamaki Law

Claimants need to know this information to determine whether each entity who is receiving a

release, including any local council or charter organization, is making a substantial contribution

and whether the "Best Interests" test is met by that contribution.


       F.      The Scope of this Bankruptcy Necessitates Transparency Regarding the
               Handling of Insurance Policies

       25.     As it stands, the Plan would provide each Claimant an average of $6,000, or less,

from the Debtors and the local councils, which they partly justify by the assignment of insurance

policies. The average award could be significantly lower, if non-existent, after administrative

expenses. The Fasy Law, Blumel Law and Tamaki Law Claimants must have sufficient

information to evaluate the risks of the Plan if the Fasy Law, Blumel Law and Tamaki Law
             Case 20-10343-LSS        Doc 3269     Filed 05/06/21      Page 11 of 18




Claimants are to release multiple non-Debtor entities. As filed, the Disclosure Statement falls far

short of the Bankruptcy Code’s standard for its approval.


        G.    Joinder to the Objection to the Disclosure Statement by the Tort Claimants’
              Committee

       26.    The Fasy Law, Blumel Law and Tamaki Law Claimants join the objection to the

Disclosure Statement filed by the Tort Claimants’ Committee.

Dated: May 6, 2021
       Wilmington, Delaware                  Respectfully submitted,

                                               CIARDI CIARDI & ASTIN

                                               /s/ Daniel K. Astin
                                               Daniel K. Astin (No. 4068)
                                               1204 N. King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 658-1100
                                               Facsimile: (302) 658-1300
                                               E-mail: dastin@ciardilaw.com


                                               -and-

                                              Albert A. Ciardi, III, Esquire Walter W.
                                              Gouldsbury III, Esquire
                                              (Admitted Pro Hac Vice)
                                              CIARDI CIARDI & ASTIN
                                              1905 Spruce Street
                                              Philadelphia, PA 19103
                                              Telephone: (215) 557-3550
                                              Facsimile: (215) 557-3551
                                              aciardi@ciardilaw.com
                                              wgouldsbury@ciardilaw.com
                                              -and-

                                              FASY LAW, PLLC
                                              Daniel Fasy, Esquire
                                              (Pro hac vice forthcoming)
Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 12 of 18




                          1752 NW Market St. #1502
                          Seattle, WA 98107
                          Phone: 206-450-0175
                          dan@fasylaw.com

                          -and-

                         LAW OFFICE OF JOSEPH A. BLUMEL, III,
                         P.S.
                          Joseph A. Blumel, III, Esquire
                          (Pro hac vice forthcoming)
                          4407 N. Division St. Suite 900
                          Phone: 509-487-1651
                          Facsimile: 509-483-5016
                          joseph@blumellaw.com
                          -and-

                          TAMAKI LAW, P.S.
                          Bryan Smith, Esquire
                          (Pro hac vice forthcoming)
                          Vito de la Cruz, Esquire
                          1340 N. 16th Ave.
                          Ste C
                          Yakima, WA 98902
                          Phone: 509-248-8338
                          Facsimile: 509-452-4228
                          bmith@tamakilaw.com
                         Counsel to the Fasy Law, Blumel Law and Tamaki
                         Law Claimants
           Case 20-10343-LSS        Doc 3269    Filed 05/06/21    Page 13 of 18




                                       APPENDIX A

The foregoing Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
Amended Chapter 11 Plan of Reorganization was filed by the following creditors who each filed
a Sexual Abuse Survivor Proof of Claim and are represented by FASY LAW PLLC; LAW
OFFICES OF JOSEPH A. BLUMEL, P.S.; and TAMAKI LAW, P.S. The numbers below are
the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.
        Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 14 of 18




BSA REGISTRY NUMBER
                              36441
                              59406
                              48704
                              36458
57392 & 43706
                              36463
                              59371
                              48713
                              59431
                              48733
                              48727
                              59536
59528 & 59635
                              59410
                              48740
                              55192
                              59419
                              48848
                              48753
                              59459
                              55138
                              57268
                              48825
                              59561
                              59457
                              55217
                              48763
                              41271
                              64822
                              63511
                              48764
                              41365
                              59442
                              59476
                              41300
Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 15 of 18

                      SCHEDULE A


                      48778
                      59663
                      41460
                      63596
                      55156
                      48773
                      41416
                      61554
                      69101
                      48796

                      55304
                      55228
                      41435
                      53488
                      48797
                      41371
                      48799
                      59365
                      57520
                      59440
                      64792
                      41285
                      48816
                      41408
                      55232
                      63578
                      48833
                      55153
                      55357
                      59323
                      55277
                      59307
                      69105
                      48835
                      48839
                      69084
Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 16 of 18

                      SCHEDULE A


                      55183
                      48849
                      41291
                      53486
                      77238
                      44023
                      44018
                      43999
                      41319
                      77255
                      48851
                      41377
                      55496
                      55505
                      48850
                      44028
                      59360
                      41301
                      57285
                      41342
                      48854
                      41417
                      61490
                      63583
                      48853
                      41310
                      55225
                      59333
                      48857
                      63272
                      62204
                      64731
                      48858
                      59315
                      48861
                      41394
                      59271
        Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 17 of 18

                              SCHEDULE A


                              59301
                              48862
                              41283
                              55284
                              64327
                              48860
                              41297
                              57240
                              57263
                              48867
                              41426
                              59259
59240 & 65472
                              41443
                              64829
                              55141
                              48865
                              41333
                              57318
                              59238
                              48869
                              69070
                              63513
                              64759
                              48868
                              41430
                              59729
                              53469
                              48872
                              41384
                              53473
55276 & 59284
                              41404
                              53505
                              53504
                              48880
                              41313
Case 20-10343-LSS   Doc 3269   Filed 05/06/21   Page 18 of 18

                      SCHEDULE A


                      55334
                      53484
                      48874
                      41355
                      57296
                      53477
                      48883
                      41272
                      60707
                      48888

            41539 and 59276
                      57265
                      59331
                      59366
                      51003
                      55112
                      64776
                      48903
                      51003
                      53503
                      71178
                      48910
                      58990
                      61445
